             Case 6:20-cv-00903-ADA Document 35 Filed 04/19/21 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                           No. 6:20-cv-00903-ADA
BRAZOS LICENSING AND DEVELOPMENT,
                                                      JURY TRIAL DEMANDED
                 Plaintiff,

        v.

JUNIPER NETWORKS, INC.,

                 Defendant.


                          BRAZOS’S NOTICE OF FILING OF PETITION FOR
                       INTER PARTES REVIEW OF U.S. PATENT NO. 8,284,656

        Pursuant to the Court’s Order Governing Proceedings – Patent Case (Dkt. 12), plaintiff

WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos”), hereby provides

the Court with notice that a petition for inter partes review (“IPR”) of the patent asserted in this

case — U.S. Patent No. 8,284,656 (“the ’656 patent”) — has been filed:

IPR2021-00769
Petitioner:                                Juniper Networks, Inc. (“Juniper”)
                                           (the defendant in this case)
Other Real Parties-in-Interest:            none
filing date:                               April 5, 2021
                                           (notice of filing date accorded not yet issued)
expected time for institution decision:    within 6 months of notification of filing date,
                                           i.e., by about October 2021
expected time for final written decision: within 1 year of institution, i.e., by about October 2022

        The claim construction hearing in this case is scheduled for June 3, 2021 and trial has

been scheduled to begin on July 11, 2022. See Case No. 6:20-cv-00812, Dkt. 38.

        Juniper has filed an opposed motion to transfer this case to the Northern District of

California, Dkt. 9, relating to which the parties are conducting discovery pursuant to the Court’s
         Case 6:20-cv-00903-ADA Document 35 Filed 04/19/21 Page 2 of 3




Standing Order Regarding Venue and Jurisdictional Discovery Limits for Patent Cases. Brazos

intends to file its opposition to this motion by April 23, 2021. Juniper has also filed an opposed

motion to stay the proceedings of this case pending the resolution of its motion to transfer,

Dkt. 29. See also Dkt. 31 (Brazos’s opposition to Juniper’s motion to stay); Dkt. 32 (Juniper’s

reply in support of motion to stay).

                                                  Respectfully submitted,

Dated: April 19, 2021                             /s/ Raymond W. Mort, III
                                                  Raymond W. Mort, III
                                                  Texas State Bar No. 00791308
                                                  raymort@austinlaw.com
                                                  THE MORT LAW FIRM, PLLC
                                                  100 Congress Avenue, Suite 2000
                                                  Austin, Texas 78701
                                                  tel/fax:    (512) 677-6825

                                                  David M. Stein
                                                  Texas State Bar No. 797494
                                                  dstein@brownrudnick.com
                                                  Sarah G. Hartman
                                                  California State Bar No. 281751
                                                  shartman@brownrudnick.com
                                                  BROWN RUDNICK LLP
                                                  2211 Michelson Drive, 7th Floor
                                                  Irvine, California 92612
                                                  telephone: (949) 752-7100
                                                  facsimile: (949) 252-1514

                                                  Edward J. Naughton
                                                  (admitted pro hac vice)
                                                  enaughton@brownrudnick.com
                                                  Rebecca MacDowell Lecaroz
                                                  (admitted pro hac vice)
                                                  rlecaroz@brownrudnick.com
                                                  BROWN RUDNICK LLP
                                                  One Financial Center
                                                  Boston, Massachusetts 02111
                                                  telephone: (617) 856-8200
                                                  facsimile: (617) 856-8201

                                                  Alessandra C. Messing
                                                  (admitted pro hac vice)


                                                 2
Case 6:20-cv-00903-ADA Document 35 Filed 04/19/21 Page 3 of 3




                              amessing@brownrudnick.com
                              Timothy J. Rousseau
                              (admitted pro hac vice)
                              trousseau@brownrudnick.com
                              Yarelyn Mena
                              (admitted pro hac vice)
                              ymena@brownrudnick.com
                              BROWN RUDNICK LLP
                              7 Times Square
                              New York, New York 10036
                              telephone: (212) 209-4800
                              facsimile: (212) 209-4801

                              Counsel for Plaintiff
                              WSOU Investments, LLC d/b/a
                              Brazos Licensing and Development




                              3
